PER CURIAM.
In this direct criminal appeal, the appellant challenges his convictions and sentences for various criminal offenses. We affirm the appellant’s convictions, but we vacate his sentences.
Reflecting his understandable frustration with insensitive and ill-advised remarks made by the appellant prior to his sentencing, the trial judge unfortunately made remarks that placed his impartiality in doubt. In light of these remarks, the appellant’s sentences must be vacated.
The appellant’s convictions are affirmed, his sentences are vacated, and this case is remanded for resentencing before a different judge.
ERVIN, ALLEN and POLSTON, JJ., concur.